889 A.2d 817 (2005)
276 Conn. 927
Patrick PALMIERI
v.
Frank CIRINO.
Supreme Court of Connecticut.
Decided December 14, 2005.
William F. Gallagher and Vincent T. McManus, Jr., in support of the petition.
Patricia A. Cofrancesco, East Haven, in opposition.
The petition by the substitute plaintiff, Palmieri Cove Associates, LLC, for certification for appeal from the Appellate Court, 90 Conn.App. 841, 880 A.2d 172 (2005), is denied.
*818 VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.